                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

Christopher Thaar,
                                                  CASE NUMBER: 17-12559
                     Plaintiff,                   HONORABLE VICTORIA A. ROBERTS
                                                  MAGISTRATE JUDGE MAJZOUB
v.

Nationwide Collection Agencies, Inc.,
d/b/a Money Recovery Nationwide,

                     Defendant.
                                            /

              ORDER ADOPTING REPORT AND RECOMMENDATION

      On March 4, 2019, Magistrate Judge Majzoub issued a Report and

Recommendation [Doc. 32], recommending that Plaintiff’s Motion for Summary

Judgment [Doc. 20] be DENIED.

      Neither party filed objections within the fourteen day period pursuant to

Fed.R.Civ.P 72(b) and 28 U.S.C. § 636(b)(1). Accordingly, the Court adopts the Report

and Recommendation.

      Plaintiff’s Motion for Summary Judgment is DENIED.

      IT IS ORDERED.

                                         S/ Victoria A. Roberts
                                        Victoria A. Roberts
                                        United States District Judge

Dated: April 22, 2019
